DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 07/16/2020.  With entry of the concurrently filed preliminary amendment, claims 28-47 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement (IDS) accompanying the application papers is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits.  An initialed copy of the IDS is included with the mailing of this Office action. 
 
Objection – Specification
	The disclosure is objected to because of the following informalities: referring to paragraph [0079], it appears that “The” should be replaced by –In-- (i.e., “In [[The]] certain embodiments, …”).
	Appropriate correction of the specification is required. 

Objection – Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the same reference characters (1 – 5) are used to designate different parts of the structures depicted in Figs. 1 a) and 2.  Thus, in Fig. 1 a), reference numerals 1, 2, 3, 4 and 5 respectively designate a substrate, a surface 

Duplicate Claim(s) Warning
  Applicant is advised that should claim 28 be found allowable, claim 35 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Herein, claim 35 defines variable X in Formula (I) by recitation of a Markush group coextensive in scope with that defining the same variable in parent claim 28.  Hence, it is not seen wherein claim 35 further substantively limits the scope of the main claim.  

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34 and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 34, it is not clear whether the recited percent range is intended to express a molar or mass ratio of the specified moieties.  For purposes of substantive examination, a molar ratio is assumed as per paragraph [0067] of the specification; however, clarification and appropriate correction are required.  
	Regarding Claim 47, the claim is indefinite due to dependency on a cancelled claim (viz., claim 24).  For purposes of substantive examination, claim 47 will be construed as dependent upon claim 46; however, clarification and appropriate correction are required.  

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-31 and 33-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamato et al (EP 0308809 A2) as evidenced by Chem. Abstract XP002790756.
	Regarding Claims 28 and 31, Yamato et al disclose (see Table 3), in light of evidence provided by the Abstract, polymers prepared via ring-opening metathesis polymerization (ROMP) which can have a repeating unit derived from 1,3a,3b,4,5,5a,8,8a-octahydro-4,7-methanocyclopent[a]indene, designated 1-Q2 is -C(H)=C(H)- and Q3-Q4 is 
    PNG
    media_image1.png
    77
    109
    media_image1.png
    Greyscale
in which n is 3 and is the same in each of the repeating units [per claim 31].  
	Regarding Claims 29 and 30, the claimed formula (Ig) reads on the above-discussed polymers of Yamato et al where w = y = z = 0 and x is 100% of the repeating units of the polymer. 
	Regarding Claim 33, the claimed range for values of n encompasses 100% of the n values being the same, which reads on above-discussed polymers of Yamato et al wherein each n value is 3.  
	Regarding Claims 35-37, the claims read on the above-discussed polymers of Yamato et al where each X is -CH2-, each Y is -CH2-, and 100% of each of the X groups and Y groups are the same. 
	Regarding Claim 38, in the above-discussed polymers of Yamato et al, each Y is -CH2-, as claimed.
	Regarding Claims 39 and 40, the recited selections for R do not preclude selection of a chemical species lacking an R group for Y, including -CH2- as present in the above-discussed polymers of Yamato et al.  
	Regarding Claim 41, the claimed range for values of m encompasses 100% of the m values being zero, which reads on above-discussed polymers of Yamato et al.  

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28-31, 33, 35-41, 44, 46 and 47 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Murakami et al (US 5905129).
	Regarding Claims 28 and 31, the scope of claim 28 covers partially hydrogenated polymer having only a few residual units of recited Formula (I).  Therefore, the partially hydrogenated ROMP polymer of Murakami et al comprising exemplary monomer 1,4-methano-1,4,4a,4b,5,6,7,8,8a,9a-decahydro-9H-fluorene in polymerized form meets all the structural limitations of claim 28 in that it has (prior to hydrogenation) a repeating unit corresponding to Formula (I) where m is 0, Q1-Q2 is -C(H)=C(H)- and Q3-Q4 is 
    PNG
    media_image1.png
    77
    109
    media_image1.png
    Greyscale
in which n is 4 and is the same in each of the repeating units [per claim 31].  Given that Murakami et al identify only three specific species of exemplary monomers, namely 1,4-methano-1,4,4a,4b,5,8,8a,9a-octahydro-9H-fluorene, 1,4-methano-1,4,4a,4b,5,6,7,8,8a,9a-decahydro-9H-fluorene and MTF (see col. 2, lines 23-26), the patentees clearly teach a small genus such that the claimed species (ROMP polymer of 1,4-methano-1,4,4a,4b,5,6,7,8,8a,9a-decahydro-9H-fluorene) would be immediately envisaged to one having ordinary skill in the art.  Case law holds that when the reference teaches a small genus which places a claimed species in the possession of the public (i.e., Murakami et al clearly teach a small genus consisting of three specific monomers), the species is anticipated, In re Schaumann, 197 USPQ 5.  Alternatively, to the extent Murakami et al disclose 1,4-methano-1,4,4a,4b,5,6,7,8,8a,9a-decahydro-9H-fluorene as a viable monomer alternative to MTF (used in working examples 1-4 thereof), it would have been obvious to one of ordinary skill in the art to produce the patentees’ partially hydrogenated ROMP polymer from the former monomer in place of the latter, with a reasonable expectation of success.  

Regarding Claim 33, the claimed range for values of n encompasses 100% of the n values being the same, which reads on above-discussed partially hydrogenated ROMP polymer of Murakami et al wherein each n value is 4.  
Regarding Claims 35-37, the claims read on the above-discussed partially hydrogenated ROMP polymer of Murakami et al where each X is -CH2-, each Y is -CH2-, and 100% of each of the X groups and Y groups are the same. 
Regarding Claim 38, in the above-discussed partially hydrogenated ROMP polymer of Murakami et al, each Y is -CH2-, as claimed.
Regarding Claims 39 and 40, the recited selections for R do not preclude selection of a chemical species lacking an R group for Y, including -CH2- as present in the above-discussed partially hydrogenated ROMP polymer of Murakami et al.  
	Regarding Claim 41, the claimed range for values of m encompasses 100% of the m values being zero, which reads on above-discussed partially hydrogenated ROMP polymer of Murakami et al.  
Regarding Claim 44, as the partially hydrogenated ROMP polymer of Murakami et al comprising exemplary monomer 1,4-methano-1,4,4a,4b,5,6,7,8,8a,9a-decahydro-9H-fluorene in polymerized form meets all the structural limitations of claim 28 (prior to hydrogenation), the polymer is reasonably presumed to intrinsically possess a dielectric constant with the presently recited range.  Where, as here, the prior art teaches the identical chemical composition as claimed, the properties applicants disclose and/or claim are necessarily present therein.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
et seq.).    

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kodemura (US 6310160 B2) is cited as pertinent to norbornene polymers obtained by the ring-opening polymerization of a norbornene monomer having a repeating unit represented by a formula (3):  
    PNG
    media_image2.png
    249
    570
    media_image2.png
    Greyscale
wherein R11 and R12, or R13 and R14 may form an alkylidene group (note col. 4, line 30 et seq.).   The citation does not teach the present invention wherein the polymer includes at least one repeating unit of formula (I) wherein Q1-Q2 or Q3-Q4 is 
    PNG
    media_image1.png
    77
    109
    media_image1.png
    Greyscale
in which n is independently selected from 1, 2, 3 and 4.  

Allowable Subject Matter
Claims 32, 42, 43 and 45 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.  The closest prior art to Yamato et al and Murakami et al, discussed above, does not describe the inventions of instant claims 32, 42, 43 and 45, or provide proper rationale to modify either of their respective inventions into the invention of claim 32, 42, 43 or 45. 

Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/09-27-21